                    ✓7~ MAG 1t9340R\GINAL
          Case 1:19-mj-11634-UA Document 1 Filed 12/12/19 Page 1 of 4


Approved :
               JACOB R . FIDDELMAN
               Assistant United States Atto 7 ey

Before :        HONORABLE SARAH L . CAVE
                United States Magistrate Judge
                Southern District of New York

- -- -- -- - - - - - ----- - -- - -- - -- - -- - -- - - - x

UNITED STATES OF AMERICA                                      SEALED COMPLAINT

                -   v. -                                      Violation of 21 U. S . C .
                                                              § 846
EDUARDO RIVERA,
  a/k/a "Monster , "                                          COUNTY OF OFFENSE :
                                                              BRONX
                         Defendant.

 - - - --------- - -- - - ------- -- - - - -- ---- x

 SOUTHERN DISTRICT OF NEW YORK, ss :

      PABLO E . HUERTA , being duly sworn , deposes and says that he
 is a Special Agent with the Department of Homeland Security,
 Homeland Security Investigations (" HSI " ) , and charges as follows :

                                          COUNT ONE
                                    (Narcotics Conspiracy)

      1.     From at least in or about October 2019 , up to and
 including in or about December 2019 , in the Southern District of
 New York and elsewhere , EDUARDO RIVERA , a/k/a "Monster ," the
 defendant ,   and others known and unknown ,     intentionally and
 knowingly did combine , conspire , confederate , and agree together
 and with each other to violate the narcotics laws of the United
 States.

      2.   It was a part and an object of the conspiracy that
 EDUARDO RIVERA , a/k/a "Monster , " the defendant , and others known
 and unknown , would and did distribute and possess with intent to
 distribute controlled substances , in violation of Title 21 , United
 States Code , Section 841 (a) (1) .

     3.     The controlled substances that EDUARDO RIVERA , a/k/a
"Monster , " the defendant, conspired to distribute and possess with
intent to distribute were : (i) 400 grams and more of mixtures and
'
I
            Case 1:19-mj-11634-UA Document 1 Filed 12/12/19 Page 2 of 4


    substances containing a detectable amount of fentanyl ,              in
    violation of Tit l e 21 , United States Code , Section 841 (b) (1) (A) ;
    and (ii) 100 grams and more of mixtures and substances containing
    a detectable amount of heroin , in vio l ation of Title 21 , United
    States Code , Section 841 (b) (1) (B) .

                (Title 21 , United States Code , Section 846 . )

          The bases for my knowledge of the foregoing charge are ,         in
    part , as follows :

         4.    I am a Special Agent with HSI , and I have been personally
    involved i n the investigation of this matter .      This affidavit is
    based upon my personal participation in the investigation , my
    examination of reports and records , and my conversations with other
    law enforcement agents and other individuals .            Because this
    affidavit    is  being submitted for       the  l i mited purpose of
    demonstrating probable cause , it does not include all the facts
    that I have learned during the course of my investigation . Where
    the contents of documents and the actions , statements , and
    conversations of others are reported herein , they are reported in
    substance and in part , except where otherwise indicated .

         5.   Based on my participation in this         investigation ,
    including my review of law enforcement reports , other documents ,
    and video recordings ,    and my conversations with other law
    enforcement officers , I have learned the following , in substance
    and in part :

              a.   Since in or about September 2019 , HSI and the New
    York City Police Department have been investigating narcotics
    trafficking that has been occurring in the vicinity of Davidson
    Avenue and West 190th Street in the Bronx , New York (" Location-
    1") . As part of this investigation , law enforcement officers have
    observed numerous hand - to - hand sales of narcotics at or near
    Location-1 , many of which have been video-recorded by law
    enforcement.  For example :

                   i.     On or about October 29 , 2019 , an undercover
    law enforcement officer (" UC - 1") purchased approximately 10 grams
    of heroin from EDUARDO RIVERA , a/k/a "Monster , " the defendant .
    The transaction was video-recorded by law enforcement.          UC - 1 met
    RIVERA at Location-1 , and RIVERA stated , in substance and in part ,
    that he was waiting for his man. UC - 1 and RIVERA then walked down
    the block to the vicinity of 2390 Davidson Avenue .        UC - 1 handed
    RIVERA $2 , 200 in cash , and RIVERA told UC-1 , in sum and substance ,
    tg W?-i t at that location .     RIVERA then crossed the street and
    entered a barbershop located on West 184th Street , before ~~turning
                                         2
           Case 1:19-mj-11634-UA Document 1 Filed 12/12/19 Page 3 of 4
\



    to UC - 1 shortly thereafter .  RIVERA then went back again to the
    barbershop , before returning to UC - 1 carrying a black plastic bag .
    UC-1 and RI VERA then entered the apartment building located at
    2390 Davidson Avenue and proceeded to a stairwell between the third
    and fourth floors of the buildi ng . At that location , RIVERA opened
    the bag , which contained approximately 400 small glassine bags
    containing a tan powdery substance that , based on UC - l ' s training
    and experience , UC-1 believed to be heroin . UC - 1 and RIVERA then
    counted the glassines together , and RIVERA handed the bag of
    glassines to UC - 1 .

                  ii .  I have reviewed a lab report of testing
    performed on the contents of the glassines that UC - 1 purchased
    from RIVERA on or about October 2 9 , 2019 . The contents tested
    positive for heroin and weighed approximately 10 grams in total.

                iii .     On or about November 5 , 2019 , UC - 1 received a
    phone call from RIVERA . During the course of that phone call , UC -
    1 informed RIVERA , in substance and in part , that UC - 1 wanted to
    purchase 100 grams of heroin . RIVERA responded , in substance and
    in part , that he could get UC - 1 heroin that RIVERA had previously
    sold to someone who ended up in the hospital. Based on my training
    and experience , I believe that RIVERA ' S statement about a prior
    customer ending up in the hospital was an assertion that this batch
    of heroin was dangerously , but desirably , potent . RIVERA and UC -
    1 agreed to meet in person on or about November 7 , 2019 .        Later
    that day , UC - 1 and RIVERA spoke again via a phone call over the
    WhatsApp mobile communication app. During this second call , RIVERA
    stated , in substance and in part , that he had spoken to his friend
    and that he was good to meet on November 7 .

                  iv .     On or about November 7 , 2019 , UC-1 purchased
    approximately 100 grams of heroin and fentanyl from RIVERA .       The
    transaction was video-recorded by law enforcement.               After
    arranging for the transaction with RIVERA by telephone , UC - 1 met
    RIVERA at Location - 1. RIVERA and UC - 1 entered the building located
    at 30 West 190th Street and proceeded to the third floor hallway .
    In substance and in part , RIVERA then asked UC-1 for the money ,
    and UC - 1 gave RIVERA $7 , 500 in cash . RIVERA then instructed UC-1
    to wait , and RIVERA walked away before returning moments later
    carrying a clear zip - lock bag wrapped in clear plastic , which
    contained a white , rocklike substance . UC-1 then weighed the zip -
    lock bag on a scale in front of RIVERA and then departed with the
    zip-lock bag .

                   v.     I   have   reviewed a lab report of testing
    performed   on thg contents of   the zip-lock bag that UC-1 purchased
                                        3
, I   '
                    Case 1:19-mj-11634-UA Document 1 Filed 12/12/19 Page 4 of 4


          from RIVERA on or about November 7 , 2019. The contents tested
          positive for heroin and fentanyl and weighed approximately 100
          grams in total.

               6.       Based on my participation in this investigation ,
          including my review of law enforcement reports , other documents ,
          and video recordings ,     and my conversations with other law
          enforcement officers , I have learned , in substance and in part ,
          that including the two instances described above , UC-1 purchased
          heroin and fentanyl from EDUARDO RIVERA , a/k/a " Monster ," the
          defendant , at or near Location-1 on six separate occasions between
          on or about October 22 , 2019 up to and including on or about
          December 4 , 2019 .    Each transaction was video-recorded by law
          enforcement .   On each occasion , the substances purchased by UC-1
          from RIVERA tested positive for the presence of heroin , and some
          of the substances also tested positive for the presence of
          fentanyl . The total weight of the heroin purchased from RIVERA is
          at least approximately 641 grams, of which at least approximately
          580 grams also tested positive for the presence of fentanyl .

               7.      Law enforcement officers have compared the individual
          shown in the various video recordings of the transactions described
          above to a known photograph of EDUARDO RIVERA , a/k/a "Monster ,"
          the defendant , and concluded that the individual known to UC-1 as
          "Monster" from whom UC - 1 purchased heroin and fentanyl on the
          above-described occasions is RIVERA.

               WHEREFORE , I respectfully request that a warrant be issued
          for the arrest of EDUARDO RIVERA , a/k/a " Monster ," the defendant ,
          and that he be imprisoned or bailed , as the case may be.



                                        ~            ERT~
                                         Special Agent
                                         Department of Homeland Security ,
                                         Homeland Security Investigations




                                         JUDGE
                                         YORK

                                                 4
